Citation Nr: 0112886	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  He died in March 2000, and the appellant is his widow.  
This matter comes to the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2000 decision by the RO in New 
Orleans, Louisiana.

When the appellant filed her VA Form 9 (Appeal to Board of 
Veterans' Appeals) in July 2000, she checked a box on the 
form indicating that she wanted "a BVA hearing at a local VA 
office before a member, or members, of the BVA."  
Subsequently, in August 2000, she wrote the RO and indicated 
that she no longer wished to have a hearing.  In later 
correspondence, received at the Board in March 2001, the 
appellant's daughter, purportedly writing on behalf of the 
appellant, stated, "We have submitted all the required 
documents to the [Board], but as of January 24, 2001, we have 
not received a date for a hearing."  The Board notes in this 
regard, however, that no "date for a hearing" was set 
because, as noted above, the appellant withdrew her request 
for hearing in August 2000.  If she has changed her mind 
since that time, and wishes to offer personal testimony in 
support of her appeal, she should contact the Board or the RO 
so that an appropriate hearing can be scheduled.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

Among other things, the new law eliminates the concept of a 
well-grounded claim, redefines VA's obligations with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist a 
claimant in developing a claim that was not well grounded.  
Under the new law, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, to include relevant records of private medical 
treatment, even if the claim would not have been well 
grounded under prior law.

In the present case, the record on appeal was transferred to 
the Board in September 2000, prior to enactment of the new 
law, and efforts have not yet been undertaken to assist the 
appellant in obtaining all of the evidence which may be 
relevant to her claims.  The record shows, for example, that 
the veteran was treated by Emile A. Barrow, Jr., M.D., from 
1986 to 2000 for coronary artery disease with angina, mitral 
valve disease, and a history of rheumatic fever.  The record 
also shows that the veteran underwent coronary bypass surgery 
at St. Francis Medical Center in Monroe, Louisiana, on 
November 14, 1986, and that he was seen for heart-related 
difficulties by Antti G. Maran, M.D., and George E. 
Cimochowski, M.D.  The reports of such treatment would appear 
to be relevant to an analysis of the appellant's claims, 
inasmuch as the veteran was service connected for rheumatic 
heart disease and mitral insufficiency at the time of his 
death and, according to the veteran's death certificate and a 
May 2000 letter from Dr. Barrow, the cause of death was 
"[p]ossible [p]ulmonary [e]mbolus" and "cardiopulmonary 
complications."  Because these and other potentially 
relevant reports are not in the file, and no efforts have yet 
been made to assist the appellant in obtaining them, a remand 
is required.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  Development 
should include, among other things, 
making reasonable efforts to obtain a 
complete set of records pertaining to 
the veteran's coronary bypass surgery at 
St. Francis Hospital in 1986, and any 
relevant records of treatment from Drs. 
Barrow, Maran, and Cimochowski.  
Development should also include making 
reasonable efforts to obtain any records 
pertaining to the laparotomy the veteran 
underwent for ischemic bowel, as 
referred to in his death certificate, 
and any other relevant records 
sufficiently identified by the 
appellant, to include any records 
pertaining to treatment the veteran may 
have received for rheumatic heart 
disease from a Dr. Lorenz Teer in Dehli, 
Louisiana, as referred to in the report 
of a March 1948 VA examination, and any 
records pertaining to other difficulties 
the veteran experienced during his 
lifetime, and which may have played a 
role in his death, to include 
difficulties with borderline diabetes 
mellitus, hypertension, and 
hypercholesterolemia, and difficulties 
with his low back, hips, prostate gland, 
and peptic ulcer disease.

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
appellant's claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

